Case 18-22057-CMB         Doc 148    Filed 07/28/20 Entered 07/28/20 16:20:19            Desc Main
                                    Document      Page 1 of 1


 BOF 2530
 (Rev. 12/15)

                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                         :
                                                :
 Robert O. Halpin                               :
                                                :          Case No. 18-22057-CMB
                Debtor*                         :
                                                :
                                                :
                                                :



                          ORDER FOR RELIEF UNDER CHAPTER 7


       On consideration of the petition filed on the 21st day of May, 2018, against the above-
 named Debtor, an order for relief under chapter 7 of title 11 of the United States Code is granted.




 Date: July 28, 2020                                         /s/Hon. Carlota M. Böhm
                                                         Chief United States Bankruptcy Judge



 ______________________

 *Include all names used by debtor within last eight years.




 #46b-D
